 
Exhibit 10.3
 
ASSIGNMENT AND ASSUMPTION OF PERMITS AND CONTRACTS
 
THIS ASSIGNMENT AND ASSUMPTION OF PERMITS AND CONTRACTS (this "Assignment") is
entered into on this 15th day of July, 2010, by and between NUSTAR TERMINALS
OPERATIONS PARTNERSHIP L.P., a Delaware limited partnership (“Seller”), and
BLACKWATER GEORGIA, L.L.C., a Georgia limited liability company(“Purchaser”),
pursuant to that certain Asset Purchase Agreement dated April 1, 2010 (the
“Purchase Agreement”), by and between Seller and Purchaser.
 
Unless otherwise defined herein, all capitalized terms used herein shall have
the same meanings attributed to them as are set forth in the Purchase Agreement.
 
Seller, for good and valuable consideration, receipt and sufficiency of which
are hereby acknowledged, hereby grants, bargains, conveys, assigns, transfers
and delivers to Purchaser, and Purchaser accepts in full, all of Seller’s right,
title and interest, legal and equitable, from and after the date hereof, in, to
and under:
 
(1)           The permits listed in Attachment A to this Assignment ("Permits");
and
 
(2)           The Contracts.
 
Purchaser hereby assumes and agrees to perform and discharge each and all of the
obligations and liabilities of Seller under each Contract and each Permit,
arising or accruing on or after the date hereof, in each case in accordance with
and subject to all the terms, covenants and conditions of each such Contract or
Permit, to the same extent and in the same manner as if Purchaser were the
original contracting party or permittee, as appropriate.
 
Notwithstanding the foregoing, if there are prohibitions against, or conditions
to, the conveyance of any Contracts or Permits, without the prior written
consent of third parties either as a result of the provisions thereof or the
requirements of applicable Law, and such written consents have not been obtained
on or prior to the date hereof, then (i) any provision contained in this
Assignment or the Purchase Agreement to the contrary withstanding, the transfer
of title to, or interest in, such Contracts or Permits pursuant to this
Assignment shall not become effective unless and until such consent requirement
is satisfied, waived or no longer applies, and (ii) until such consent
requirement is satisfied, waived or no longer applies, Seller shall (without
infringing on the legal rights of any third party, breaching any such Permit or
Contract, or violating any Law) provide Purchaser with the equivalent benefits
of the Permit or Contract, by subcontract, sublease or otherwise, on the
condition that Purchaser shall cooperate and assist in such efforts and shall
bear all economic burdens and other obligations and liabilities of Seller
regarding such period under the Permit or Contract, notwithstanding the fact
that the same has not been transferred to Purchaser.  When and if such consent
requirement is so satisfied, waived or no longer applies, to the extent
permitted by applicable Law, the assignment of such Contracts or Permits shall
become effective automatically as of the date hereof, without further action on
the part of Seller or Purchaser and without payment of further consideration.
 
This Assignment is being executed in connection with, and is subject to the
terms and conditions set forth in, the Purchase Agreement and shall neither add
to nor detract from the Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Nothing contained herein shall (a) be construed to defeat, impair or limit in
any way any rights or remedies of Purchaser as against any third party to
contest or dispute the validity or amount of any such assumed liability or
obligation, or (b) reduce or otherwise affect Purchaser's rights, on the one
hand, or Seller’s rights, on the other hand, to be indemnified by the other
pursuant to and in accordance with the provisions of the Purchase Agreement.
 
This Assignment may not be modified, changed or supplemented, nor may any
obligations hereunder be deemed waived, except by written instrument signed by
the party to be charged.
 
This Assignment shall be governed by and construed in accordance with the laws
of the State of Texas, without regard to the conflicts of laws principles
thereof.
 
This Assignment shall bind and inure to the benefit of Seller and Purchaser and
their respective successors and permitted assigns.
 
This Assignment may be executed in a number of multiple identical counterparts
which, when taken together, shall constitute collectively one (1) Assignment,
but in making proof of this Assignment it shall not be necessary to produce or
account for more than one such counterpart executed by the party to be charged.
 
 
[SIGNATURE PAGE IMMEDIATELY FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.
 

      SELLER:                  
NUSTAR TERMINALS OPERATIONS
PARTNERSHIP L.P., a Delaware limited
partnership
           
 
   
By: /s/ Michael H. Hoeltzel
 
 
   
Michael H. Hoeltzel, Senior Vice President
 
 
   
 
                            PURCHASER:                   BLACKWATER GEORGIA,
L.L.C.                   By:  Blackwater Midstream Corp., its Manager          
        By: /s/ Dale Chatagnier          Dale Chatagnier, Secretary  

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
to
Assignment and Assumption of Permits and Contracts
 


Storm Water Permit:
State of Georgia
Department of Natural Resources
Environmental Protection Division
General Permit No. GAR000000
Dated June 16, 2006
Effective August 1, 2006, expires July 31, 2011
 